
	

111 HR 291 IH: Unemployment Supplemental Assistance Act
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 291
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for certain temporary additional unemployment
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Supplemental Assistance
			 Act.
		2.Increase in
			 unemployment compensation benefits
			(a)Federal-State
			 agreementsAny State which
			 desires to do so may enter into and participate in an agreement under this
			 section with the Secretary of Labor (hereinafter in this section referred to as
			 the Secretary). Any State which is a party to an agreement under
			 this section may, upon providing 30 days’ written notice to the Secretary,
			 terminate such agreement.
			(b)Provisions of
			 agreement
				(1)Additional
			 compensationAny agreement under this section shall provide that
			 the State agency of the State will make payments of regular compensation to
			 individuals in amounts and to the extent that they would be determined if the
			 State law of the State were applied, with respect to any week for which the
			 individual is (disregarding this section) otherwise entitled under the State
			 law to receive regular compensation, as if such State law had been modified in
			 a manner such that the amount of regular compensation (including dependents’
			 allowances) payable for any week shall be equal to the amount determined under
			 the State law (before the application of this paragraph) plus an additional
			 $50.
				(2)Allowable
			 methods of paymentAny additional compensation provided for in
			 accordance with paragraph (1) shall be payable either—
					(A)as an amount which is paid at the same time
			 and in the same manner as any regular compensation otherwise payable for the
			 week involved; or
					(B)at the option of the State, by payments
			 which are made separately from, but on the same weekly basis as, any regular
			 compensation otherwise payable.
					(c)Nonreduction
			 ruleAn agreement under this section shall not apply (or shall
			 cease to apply) with respect to a State upon a determination by the Secretary
			 that the method governing the computation of regular compensation under the
			 State law of that State has been modified in a manner such that—
				(1)the average weekly
			 benefit amount of regular compensation which will be payable during the period
			 of the agreement (determined disregarding any additional amounts attributable
			 to the modification described in subsection (b)(1)) will be less than
				(2)the average weekly
			 benefit amount of regular compensation which would otherwise have been payable
			 during such period under the State law, as in effect on December 31,
			 2008.
				(d)Payments to
			 States
				(1)In
			 general
					(A)Full
			 reimbursementThere shall be
			 paid to each State which has entered into an agreement under this section an
			 amount equal to 100 percent of—
						(i)the
			 total amount of additional compensation (as described in subsection (b)(1))
			 paid to individuals by the State pursuant to such agreement; and
						(ii)any
			 additional administrative expenses incurred by the State by reason of such
			 agreement (as determined by the Secretary).
						(B)Terms of
			 paymentsSums payable to any State by reason of such State’s
			 having an agreement under this section shall be payable, either in advance or
			 by way of reimbursement (as determined by the Secretary), in such amounts as
			 the Secretary estimates the State will be entitled to receive under this
			 section for each calendar month, reduced or increased, as the case may be, by
			 any amount by which the Secretary finds that his estimates for any prior
			 calendar month were greater or less than the amounts which should have been
			 paid to the State. Such estimates may be made on the basis of such statistical,
			 sampling, or other method as may be agreed upon by the Secretary and the State
			 agency of the State involved.
					(2)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
				(3)AppropriationThere
			 are appropriated from the general fund of the Treasury, without fiscal year
			 limitation, such sums as may be necessary for purposes of this
			 subsection.
				(e)Applicability
				(1)In
			 generalAn agreement entered into under this section shall apply
			 to weeks of unemployment—
					(A)beginning after
			 the date on which such agreement is entered into; and
					(B)ending before
			 January 1, 2010.
					(2)Transition rule
			 for individuals remaining entitled to regular compensation as of January 1,
			 2010In the case of any individual who, as of the date specified
			 in paragraph (1)(B), has not yet exhausted all rights to regular compensation
			 under the State law of a State with respect to a benefit year that began before
			 such date, additional compensation (as described in subsection (b)(1)) shall
			 continue to be payable to such individual for any week beginning on or after
			 such date for which the individual is otherwise eligible for regular
			 compensation.
				(3)TerminationNotwithstanding
			 any other provision of this subsection, no additional compensation (as
			 described in subsection (b)(1)) shall be payable for any week beginning after
			 June 30, 2010.
				(f)Fraud and
			 overpaymentsThe provisions of section 4005 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2356) shall apply with
			 respect to additional compensation (as described in subsection (b)(1)) to the
			 same extent and in the same manner as in the case of emergency unemployment
			 compensation.
			(g)Application to
			 other unemployment benefits
				(1)In
			 generalEach agreement under
			 this section shall include provisions to provide that the purposes of the
			 preceding provisions of this section shall be applied with respect to
			 unemployment benefits described in subsection (h)(3) to the same extent and in
			 the same manner as if those benefits were regular compensation.
				(2)Eligibility and
			 termination rulesAdditional compensation (as described in
			 subsection (b)(1))—
					(A)shall not be
			 payable, pursuant to this subsection, with respect to any unemployment benefits
			 described in subsection (h)(3) for any week beginning on or after the date
			 specified in subsection (e)(1)(B), except in the case of an individual who was
			 eligible to receive additional compensation (as so described) in connection
			 with any regular compensation or any unemployment benefits described in
			 subsection (h)(3) for any period of unemployment ending before such date;
			 and
					(B)shall in no event
			 be payable for any week beginning after the date specified in subsection
			 (e)(3).
					(h)DefinitionsFor
			 purposes of this section—
				(1)the terms
			 compensation, regulation compensation, benefit
			 year, State, State agency, State
			 law, and week have the respective meanings given such terms
			 under section 205 of the Federal-State Extended Unemployment Compensation Act
			 of 1970 (26 U.S.C. 3304 note);
				(2)the term
			 emergency unemployment compensation means emergency unemployment
			 compensation under title IV of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252; 122 Stat. 2353); and
				(3)any reference to unemployment benefits
			 described in this paragraph shall be considered to refer to—
					(A)extended
			 compensation (as defined by section 205 of the Federal-State Extended
			 Unemployment Compensation Act of 1970); and
					(B)unemployment
			 compensation (as defined by section 85(b) of the Internal Revenue Code of 1986)
			 provided under any program administered by a State under an agreement with the
			 Secretary.
					
